DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 2/15/2022 has been received and considered. In the response, Applicant amended claims 1, 2, 3, 8, 13, 14, 18 and 20. Therefore, claims 1 – 4, 6 – 15 and 17 – 20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 6 – 15 and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a wagering game without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1- 4, 6 - 12 are directed to a gaming machine, claims 13 – 15, 17 - 19 are directed to a method and claim 20 is directed to a non-transitory program storage, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, a wagering slot game that consist of puzzle piece as reel symbols (p. 4- 5). More particularly, representative claim 1 recites the following (with emphasis):
Claim 1:     An electronic gaming machine comprising:
an electronic display;
an input interface configured to receive a player input; and
a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller cause the game controller to at least:  

display, on the electronic display, a plurality of reels, each reel of the plurality of reels comprising a plurality of symbols, each symbol representing a puzzle piece including a plurality of connectors, wherein the connectors each comprise a nodule or a receptacle; 
display, on the electronic display, a plurality of positions within the plurality of reels, wherein each of the positions includes a symbol of the plurality of symbols, wherein the plurality of positions includes a plurality of edge positions and a plurality of inner positions; 
display, on the electronic display, edge symbols in the plurality of edge positions, wherein the edge symbols include at least three connectors;
display, on the electronic display, inner symbols in the plurality of inner positions, wherein the inner symbols include at least four connectors;
simulate spinning and stopping each reel of the plurality of reels, whereby symbols from each reel of the plurality of reels are stopped and displayed on the electronic display;
identify each connector of the symbols displayed at the plurality of edge positions and the plurality of inner positions; 
analyze each identified connector with a respective adjacent connector, wherein each identified connector and respective adjacent connector comprises a connector pair of a plurality of connector pairs; 
determine, which of the plurality of connector pairs comprises a match between a nodule and a receptacle; 
determine adjacent symbols associated with each determined match; 
display on the electronic display interconnecting of adjacent symbols associated with each determined match; and
display, on the electronic display, a game award based upon the interconnected adjacent symbols.  
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 13 and 20. It is clear that the inventive concept here is a new set of reel symbols for a slot machine game. Dependent claims 2 – 4, 6 – 12, 14, 15 and 17 – 19 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea.  The abstract idea may be viewed, for example, as:
•    a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),

•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B. V., and Alice). Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering. The claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: an electronic display, an input interface, a controller to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity.
.


Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the amended language has overcome the 101 rejection, the Examiner respectfully disagrees. After further review, the claims are directed to basic features of a computer (an input interface and graphical display of a reel) and game rules (determining and identifying outcome of the reel game). Neither provides a sufficient practical application. 
The Federal Circuit has made it clear that games rules are abstract ideas under Step 2A of the Alice/Mayo framework, and the addition of merely conventional steps (such as display a new set of symbol positions that consist of symbol connectors) is not sufficient to show “something 
Therefore, the amendments have not overcome the 101 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D/Examiner, Art Unit 3715

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715